                          UNITED STATES DISTRICT COURT
                       DISTRICT OF UTAH, CENTRAL DIVISION



  UTE INDIAN TRIBE OF THE UINTAH &
  OURAY RESERVATION,                                  MEMORANDUM DECISION AND
                                                       ORDER DENYING PROPOSED
               Plaintiff,                              INTERVENORS’ MOTION FOR
                                                          LEAVE TO INTERVENE
        v.

  GREGORY D. MCKEE, T & L                                 Civil Case No. 2:18-cv-00314
  LIVESTOCK, INC., MCKEE FARMS, INC,
  AND GM FERTILIZER, INC.,                                   Judge Clark Waddoups

               Defendants.


       Before the court are a “Notice of Motion for Leave to Intervene, and Memorandum in

Support” filed by Proposed Intervenors “Uinta Utah Indians and Tabequache Colorado Indian,”

(ECF No. 43) and “Plaintiff-Intervenor Motion for Leave to File Emergency Restraining Order

and File Reply of Points and Authorities in Support.” (ECF No. 49.) These submissions were

filed by four pro se individuals, Mary Carol M. Jenkins, Tara Amboh, Angelita Chegup, and

Lynda M. Kozlowicz. For the reasons stated below, the court DENIES the Notice of Motion for

Leave to Intervene, (ECF No. 43) and finds the second submission, (ECF No. 49) MOOT.

                                             Background

       On or around September 4, 2013 the Ute Indian Tribe filed a First Amended Complaint

against Gregory D. McKee, T&L Livestock, Inc., McKee Farms, Inc., and GM Fertilizer, Inc.

(See ECF No. 2-2 at 3) for “Misappropriation, Theft, and/or Conversion of Water” in the Ute
Indian Tribal Court. (Compl. ¶ 13, ECF No. 2 at 5.) “The Ute Indian Tribal court held a trial on

the matter on July 13, 2015.” (Compl. ¶ 17, ECF No. 2 at 6.) “Despite having filed an answer

and receiving notice of the trial, Defendants did not participate in the trial.” (Compl. ¶ 17, ECF

No. 2 at 6.) On August 3, 2015, the Ute Indian Tribal Court entered its Findings of Fact and

Conclusions of Law. (ECF No. 2-3 at 28.) On September 29, 2015 the Ute Indian Tribal court

entered a Final Judgment for Damages and Permanent Injunction. (See ECF No. 2-3 at 57.) On

April 17, 2018, Plaintiff filed its Complaint in this court to “recognize, register, and enforce a

tribal court money judgment . . . .” (Compl. ¶ 1, ECF No. 2 at 2.)

        On February 13, 2019, the proposed intervenors filed their “Notice of Motion for Leave

to Intervene.” (ECF No. 43.) In this Notice, the proposed intervenors state that they “intend[] to

move, and hereby move[] for leave to intervene in this mater as matter or right pursuant to Rule

24(a)(2) of the Federal Rules of Civil Procedure . . . and alternatively for permissive intervention

under Rule 24(b) . . . .” (ECF No. 43 at 7–8.) The proposed intervenors argue that they have a

“significant protectable interest in this litigation” “in ensuring that [the] water rights are available

for the Intervenor’s and individual allottees to develop the Uinta Utah Indian’s trust land base

Uinta Valley Reserve, and for Tabequache Colorado treaty Indian’s to claim Tabequache

Colorado Reserve as their viable homelands.” (ECF No. 43 at 12.)

        On February 27, 2019, Plaintiff filed its Opposition to the Proposed Intervenors’ Motion.

(ECF No. 45.) Plaintiffs argue that “Movants do not claim an interest relating to the property or

transaction at issue in this proceeding.” (ECF No. 45 at 3.) Plaintiff further argues that “[t]his

action does not involve the adjudication of water rights, and Movants have asserted no interest in

this determination of whether a tribal court judgment should be recognized.” (ECF No. 45 at 3.)


                                                   2
For this reason among others, Plaintiff argues that the Proposed Intervenors’ Motion for

intervention as a matter right should be denied. (ECF No. 45 at 3.) Plaintiff also argues that the

Proposed Intervenors’ Motion for permissive intervention should also be denied. (ECF No. 45 at

5.)

        On February 27, 2019, Defendants also filed an Opposition to the Proposed Intervenors’

Motion, in which they argued:

        [t]he only issues in this matter are whether the Tribal Court has jurisdiction to
        enter and enforce the Tribal Court Judgment and whether the Tribal Court
        afforded Defendants due process. There are no other ‘rights’ to be determined by
        the litigation before this Court. Movants have failed to articulate any ‘interest’
        that might be impaired or inadequately represented without their presence in the
        litigation and have failed to demonstrate any reason why this Court should permit
        them to intervene. The Court should deny the Motion.

(ECF No. 46 at 2.)

        On March 14, 2019, the Proposed Intervenors filed a “Motion for Leave to File

Emergency Restraining Order and File Reply of Points and Authorities in Support.” (ECF

No. 49.)

                                           Analysis

Intervention as of Right

        “Federal Rule of Civil Procedure 24(a) states non-parties may intervene in a pending

action as of right if: ‘(1) the application is timely; (2) the applicants claim an interest relating to

the property or transaction which is the subject of the action; (3) the applicants’ interest may as a

practical matter be impaired or impeded; and (4) the applicants’ interest is not adequately

represented by existing parties.’” W. Energy All. v. Zinke, 877 F.3d 1157, 1164 (10th Cir. 2017)

(citation omitted).


                                                   3
       The court concludes that the Proposed Intervenors have failed to assert an interest

relating to the subject of this ligation. The Proposed Intervenors “must establish an interest in the

property or transaction underlying the action that might be impaired by the action’s disposition.”

Tri-State Generation & Transmission Ass'n, Inc. v. New Mexico Pub. Regulation Comm’n, 787

F.3d 1068, 1071 (10th Cir. 2015) (bold added). The court agrees with both Plaintiff and

Defendants that the Proposed Intervenors fail to establish an interest in this action. For the

reasons stated by both parties, the court agrees that “Movants cannot demonstrate that they have

legal or equitable interest in the Tribe’s action to enforce the Tribal Court Judgment.” (ECF No.

46 at 4.) Because the Proposed Intervenors have failed to satisfy the second requirement for

intervention as a right, the court declines to address the remaining requirements. The Proposed

Intervenors’ Motion for Intervention as a Right is DENIED.

Permissive Intervention

       “Rule 24(b)(1)(B) governing permissive intervention provides that, on timely motion, the

court may permit anyone to intervene who ‘has a claim or defense that shares with the main

action a common question of law or fact.’” Tri-State, 787 F.3d at 1074. “Permissive intervention

is a matter within” the court’s discretion. Kiamichi R. Co. v. Nat'l Mediation Bd., 986 F.2d 1341,

1345 (10th Cir. 1993). Additionally, other courts in this district have “also stated that another

determinable factor is whether the interveners will significantly contribute to the full

development of the underlying factual issues in the suit and to the just and equitable adjudication

of the legal questions presented.” Utah ex rel. Utah State Dep't of Health v. Kennecott Corp.,

232 F.R.D. 392, 398 (D. Utah 2005) (quotation omitted) (citation omitted).




                                                  4
       The court agrees with the Defendants that the Proposed Intervenors have failed to

articulate any “claim or defense that has a common question of law or fact with the Tribe’s

action to enforce the Tribal Court Judgment.” (ECF No. 46 at 11.) The court also finds that the

Proposed Intervenors will not “contribute to the full development of the underlying factual issues

in the suit and to the just and equitable adjudication of the legal questions presented.” Kennecott

Corp., 232 F.R.D. at 398. The court DENIES the Proposed Intervenors’ Motion for Permissive

Intervention.

                                            Conclusion

       The Proposed Intervenors’ “Notice of Motion for Leave to Intervene,” (ECF No. 43) is

DENIED. Because they are not permitted to intervene, the Proposed Intervenors are not allowed

to submit filings in this case. The Proposed Intervenors’ “Motion for Leave to File Emergency

Restraining Order and File Reply of Points and Authorities in Support,” (ECF No. 49) is

DENIED as MOOT.



DATED this 1st day of May, 2019




                                              BY THE COURT:




                                              CLARK WADDOUPS
                                              United States District Judge




                                                 5
